Citation Nr: 1228109	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-18 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 19, 2010.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from November 19, 2010.

3.  Entitlement to a rating in excess of 10 percent for left knee strain.

4.  Entitlement to a rating in excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2008 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the January 2008 rating decision, the RO granted service connection for PTSD and assigned a 10 percent rating effective in April 2007.  In the March 2008 rating decision, the RO granted service connection for left knee strain and for lumbar strain, assigning each disability a 10 percent rating also effective in April 2007.  In a subsequent rating decision in June 2012, the RO increased the Veteran's PTSD rating to 30 percent effective in April 2007, and 70 percent effective in November 2010.  In September 2010, the Veteran testified at the RO before a Decision Review Officer pursuant to his request for such a hearing.  A transcript of the hearing is of record. 

The issue of entitlement to a rating in excess of 10 percent for lumbar strain is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 19, 2010, the Veteran's service-connected PTSD has been productive of a disability picture which more nearly approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, sleep impairment, panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  From November 19, 2010, symptoms of the Veteran's PTSD have not approximated total occupational and social impairment.

3.  The Veteran's service-left knee strain has been manifested by slight limitation of flexion with pain; there is no instability, subluxation or limitation of extension.  Remaining functional flexion is better than 45 degrees.  


CONCLUSIONS OF LAW

1.  Prior to April 19, 2010, the criteria for a rating of 50 percent, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  From November 19, 2010, the criteria for a rating higher than 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  The criteria for a rating higher than 10 percent for left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 C.F.R. § 5103(a);38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal regarding the claims for higher initial ratings for PTSD and left knee strain, since these appellate issues are downstream issues from that of service connection (for which a May 2007 VCAA letter was duly sent), another VCAA notice is not required. VAOPGCPREC 8-2003. 

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473; 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  With respect to the claims on appeal being decided herein, the Board finds that the appellant is not prejudiced by a decision at this time since the appellant was provided with notice of the disability rating and effective date elements in the May 2007 letter.

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claims for higher ratings for PTSD and left knee strain, including obtaining VA medical records identified by the appellant.  The appellant was additionally provided with the opportunity to attend a Board hearing which he declined, but in September 2010 he testified at a hearing before a Decision Review Officer as he requested.  In terms of affording the appellant a VA examination, the appellant was afforded VA examinations with respect to his PTSD in December 2007 and November 2010, and his left knee strain in January 2008 and November 2010.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Unlike the VA PTSD examinations, the VA examinations involving the Veteran's left knee did not include the examiners' review of the Veteran's claims files.  However, the VA examiner's did review the Veteran's medical records.  With this in mind, together with the examiners' examination of the Veteran and report of pertinent medical findings, the Board finds that the examination reports contain sufficient findings with which to properly evaluate the appellant's pending claims with respect to both his PTSD and left knee disability and are thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims being decided herein and that adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.



II.  Analysis

A.  General Rating Provisions

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, as in this case, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  In regard to the knee, the Board finds that there has been no significant change in disability and a uniform evaluation is warranted.  Regarding PTSD, there has been a significant change and a staged rating is warranted as is discussed below.  

B.  PTSD

Facts

In August 2006, the Veteran was seen at a VA medical center (VAMC) for enrollment in primary care.  He was noted to have a positive depression screen which he related to his experiences in Iraq.  He reported that he had to pull dead bodies from vehicles often in Iraq and said he was constantly on guard and was edgy.  He denied any functional problems at work or marital problems and said he got along with others.  He was noted to be alert and oriented times three with no sleep disturbances.  He was assessed as having adjustment disorder and was advised to consult psychology service for a PTSD evaluation.  He was also noted at this time to be functioning quite well with no significant disruption in social or marital spheres.  He had no depressive or violent symptoms.  

In September 2006, the Veteran was seen at a VA Center for Traumatic Stress/Intake Treatment Plan.  His reported symptoms included experiencing, witnessing or confronting events involving actual death or the threat of death to self or others, and responding with intense fear, helplessness or horror, as well as re-experiencing intrusive recollections, distressing dreams and acting or feeling like the events were recurring.  Findings revealed good grooming and hygiene and a mood that appeared euthymic.  His affect was appropriate and his psychomotor activity level was normal.  His speech was clear and fluent, his thought processes appeared logical and goal directed, and his thought content appeared appropriate.  Additional findings showed that his immediate and remote memory appeared grossly intact, his reality testing appeared good, and he did not appear to be experiencing delusions.  He had good insight and judgment.  He was diagnosed as having PTSD, chronic, mild to moderate.  His treatment goals included decreasing depressive symptoms, PTSD symptoms, and social isolation, and increasing trust and an understanding of the effects of trauma.  

At a VA PTSD examination in December 2007, the Veteran reported that he was employed full time with his own lawn and landscaping business.  He said he showed up regularly, did his job adequately, and got along well with his employees.  He denied receiving any psychiatric treatment with medications, or any psychotherapy or counseling.  He described stressors that related to his service in Iraq and said that upon his return from Iraq he was initially very distant from his wife, but that they currently got along better, although he still had symptoms that periodically affected the marriage such as when he becomes withdrawn, irritable and distant.  He reported that he gets along well with his two young sons, but isn't able to spend much time with them due to his work schedule.  He also reported limited social interaction and said he had two friends whom he sees on occasion.  He denied assaultive behavior or suicide attempts.  

On examination the Veteran's affect was very broad and his mood appeared euthymic.  He briefly became mildly dysphoric when discussing some periods of low mood and why he felt he was not doing better in his marriage or business.  However, his mood for the majority of time was very euthymic and his affect was full and broad.  There was no impairment of thought process or communication and no delusions or hallucinations.  Eye contact and behavior were appropriate.  He denied problems with suicidal or homicidal thinking and had adequate personal hygiene and basic activities of daily living.  He was oriented and indicated no significant memory impairment or obsessive-compulsive behavior.  Speech was within normal limits and there were no panic attacks.  The Veteran admitted to a depressed mood 25 percent of the time where he feels tearful and depressed that his marriage and business are not doing better.  He also reported that memories of Iraq contributed to his low mood.  He also reported some sleep trouble, including war-related nightmares every couple of months.  In addition, he reported some mild hypervigilance, hyperstartle response and loss of interest in some leisure pursuits.  He denied excessive irritability.  He was diagnosed as having PTSD and was assigned a global assessment of functioning score (GAF) of 65.  The examiner reported that the Veteran was doing somewhat better than his last Center for Traumatic Stress evaluation in September 2006.  

A VA outreach note dated in May 2009 shows that the Veteran presented to the facility as a new patient.  He reported that he did not think VA realized how bad his PTSD is and said that it affects his marriage and work.  He said that he and his wife have barely spoken for the last couple of years and they had some intimacy problems.  He requested that he be reevaluated for PTSD.  He was diagnosed as having PTSD and probable depression and was to be referred out for a telepsychiatric consult.  

A July 2009 VA psychiatric resident note shows that the Veteran presented to the emergency room with fleeting thoughts in the form of flashbacks and anxiety.  He reported experiencing these flashbacks for three years and said that while in the past he was not open to any treatment, he thought that he needed some help with his symptoms.  He denied a depressed mood and reported good appetite, sleep and energy level.  He also denied auditory or visual hallucinations and suicidal or homicidal ideation, plan or intent.  He had no past history of any suicidal ideation or attempt.  He was noted to have been diagnosed as having PTSD three years earlier.  He had a noted past history of alcohol abuse which the Veteran denied and ongoing marijuana abuse.  On examination the Veteran was noted to be well kempt, well dressed and had a relaxed posture.  He was able to focus on the conversation and was not distractible.  He had good eye contact, participated in the interview with good interest, and was generally pleasant and polite.  He showed no psychomotor agitation or retardation.  His speech was normal in rate, volume and pressure.  He denied any mood anomalies and showed no evidence of mania, depression or dysphoric.  His thought process was linear, logical and goal directed.  His attention was good and his concentration was well sustained.  His judgment was intact and his insight was full.  He was oriented times three.  He was diagnosed as having marijuana abuse, anxiety and adjustment disorder.  

VA records from the Center for Traumatic Stress Testing clinic show that the Veteran underwent psychological testing in July 2009.  Findings on examination revealed that the Veteran had good grooming and hygiene, a reportedly "stressed" mood, and normal psychomotor activity.  His speech was clear and disjointed and his thought processes appeared goal directed with appropriate thought content.  His immediate and remote memory were grossly intact.  He was noted to not experience hallucinations or delusions and had good insight and judgment.  He reported recently experiencing panic symptoms when having intrusive thoughts of stressful events in Iraq.  Regarding marital problems, the Veteran reported that he was withdrawn and had slept in a camper for six months.  He said he and his wife barely spoke for two years and his wife described him as "cold" and "unemotional".  The examiner noted that the Veteran's description of life indicated that he was detached from others.  He denied physical aggression/violence of any sort, but did admit to yelling at his wife and kids.  He reported that he owned his own landscaping business, but reported being heavily in debt and that this, along with interacting with customers, was stressful.  He was diagnosed as having PTSD and depressive disorder, NOS, alcohol abuse and cannabis abuse.  His current GAF score was 50 with moderate symptoms and social, family and occupational impairment.

According to a VA telepsychiatric consult note in August 2009, the Veteran reported experiencing flashbacks, anxiety and sleep disturbances.  He described his mood as "pretty bad" and said he hadn't had any interests since service.  He said that he had withdrawn from his family and employees and sometimes has to ask an employee to talk to a customer for him because he gets "overwhelmed" with them.  The Veteran presented as pleasant and cooperative and tearful when discussing his Iraq experiences.  His speech was normal in rate and tone and he showed no psychomotor agitation or retardation.  His affect was dysthymic with constriction.  He had no auditory or visual hallucinations and his impulse control was mostly intact, though he admitted to losing control when dealing with difficult customers at work.  He had passive, but not active, thoughts of suicidal ideation and said he would never act on it due to his family situation.  He was assessed as clearly having ongoing symptoms of PTSD rated as moderate.  He had sleep difficulty, with mood and anxiety.  He also had flashbacks, particularly when driving or when exposed to triggers.  He was assessed as having PTSD, rule out panic attack without agoraphobia, alcohol abuse, cannabis abuse and tobacco abuse.  He was assigned a GAF score of 59.  

The Veteran presented to a VA psychiatric clinic in December 2009 for treatment for PTSD with nightmares, anxiety and history of alcohol abuse and cannabis abuse.  He presented for medication management and interpersonal therapy.  He reported that he had not had any alcohol or cannabis for the past month and a half.  He said he continues to have anger attacks and has to leave his work or family and "go to his shop."  On examination the Veteran was casually dressed, had good hygiene and made good eye contact.  He was pleasant and cooperative with normal speech.  His thoughts were goal directed and his affect was mildly dysthymic to mildly euthymic with constriction.  His mood was "doing better" and he had no delusions or obsessions.  His insight and judgment were good.  He was oriented times three and had no suicidal or homicidal ideation.  He was noted to have some agoraphobia, anxiety and residual tiredness.  He also had noted difficulty dealing with stress both with his work and family.  His diagnoses included PTSD and agoraphobia with anxiety attacks.  

The Veteran was assessed at a February 2010 telepsychiatric consult as having continual emotional dulling and some panic attacks.  He said that it was sometimes hard for him to talk to his wife.  Mental status findings and diagnoses were similar to that in December 2009.  The Veteran was assigned a GAF score of 65.

In a statement dated in February 2010, the Veteran's spouse reported being married to the Veteran for 10 years and noticing changes in him since his return from Iraq.  She said the last five years had been tough and the war still haunted the Veteran.  She said she and the Veteran had grown distant and that though there had been some good days, most days were full of arguing or nothing at all.  

At a VA hearing before a Decision Review Officer in September 2010, the Veteran testified that he was not currently seeing a psychiatric or mental health provider.  He explained that he had been receiving videoconference counseling since he lived so far away from the nearest medical facility, but he didn't really like that set up.  He said he was presently taking anxiety and sleep medication that his family physician had prescribed.  Regarding his PTSD symptoms, the Veteran said that he thought he had anger issues with his wife and kids as well as intimacy issues with his wife.  He reported that his anxiety was in the form of flashbacks of events in service and his sleep problems involved nightmares of events in service.  He added that he no longer liked talking to his customers at work.  

At a VA psychiatric examination in November 2010, the Veteran reported that he was taking ativan, 1 mg. And zolpiden, 10 mg.  He said he works part-time (approximately 25-30 hours week) in his seasonal lawn care business which he has had since approximately 2000.  She said he had been married to his wife since 1999 and lives in his grandfather's house with his wife, two children and grandfather.  He said he watches television for about an hour a day, sleeps for one to two hours a day, spends time with a friend whom is a coworker, and helps his children with their homework.  He said he eats out at a restaurant once a month and cuts firewood in the woods twice a month.  He said he visits his mother once a month and reported binge drinking on occasion.  On examination the Veteran was shabbily dressed with poor personal hygiene and grooming.  He was oriented times three with fair eye contact.  His behavior was appropriate for the examination and he did not appear to be in any significant emotional distress during the examination.  There was no evidence of significant impairment in thought processing and communication and no delusions or hallucinations.  He denied ritualistic behavior and his speech was normal in rate and volume and was coherent and logical.  His memory appeared grossly intact and his affect appeared sad.  He appeared to be on the verge of tears throughout the examination.  His mood was depressed.  He reported depression three to four times a week and anxiety several times a week.  He reported panic attacks once a week and suicidal ideation twice weekly, though he denied suicidal attempts and denied homicidal ideation.  His judgment appeared grossly intact and he reported interrupted sleep of 12 hours a night.  He also reported that he frequently isolates himself sometimes leaving home for three to four day at a time.  He also relayed that he is fearful that his marriage is on the verge of failure as his wife recently communicated to him that she is tired of the Veteran's behavior of isolation, anger, and unwillingness to communicate with her for extended periods of time.  He reported going for long periods of time without intimacy with his wife due to his emotional numbing and detachment and said that he frequently becomes angry with his customers and drops them which is financially detrimental to him.  He also reported that he felt estranged from his young sons who were unresponsive to him despite his efforts to connect emotionally with them.  The examiner diagnosed the Veteran as having PTSD, chronic and severe, and assigned him a GAF score of 45.  The examiner reiterated that the Veteran's PTSD symptoms were severe and had a detrimental impact on his affective, behavioral, cognitive, social, somatic and occupational functioning.  

Pertinent Law and Discussion

VA's General Rating Formula for Mental Disorders, found under38 C.F.R. § 4.130, Diagnostic Codes 9201 to 9440, provides for a 30 percent rating for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent disability evaluation is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability evaluation is productive of occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi,  372 F. 3d 1318, 1326 (Fed. Cir. 2004).

The GAF is a scale reflecting the psychological, social and occupational functioning under a hypothetical continuum of mental health-illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score in the range of 51 to 60 indicates moderate symptoms (e.g. a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score in the range of 31 to 40 contemplates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.).  But see 38 C.F.R. § 4.126(a) (an evaluation shall be based on all the evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of examination). 

Rating Greater Than 30 Percent From April. 23, 2007

By comparing the pertinent medical evidence to VA's criteria for rating mental disorders, the Board finds that the Veteran's PTSD more closely approximates the criteria for a 50 percent rating from April 23, 2007, to November 19, 2010, even though he does not meet all of the criteria for a 50 percent rating.  In this regard, it must be keep in mind that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  See also 38 C.F.R. § 4.7.  

In specific regard to pertinent criteria for a 50 percent rating, the Veteran began complaining of panic symptoms in July 2009.  His panic symptoms were initially linked to times when he was experiencing flashbacks of events in Iraq.  He was assessed as rule out panic attacks in August 2009, and was diagnosed as having panic attacks in February 2010, although the frequency of such attacks is not stated.  Regarding disturbances of motivation and mood, the Veteran admitted to a "depressed mood" at the December 2007 VA examination, described his mood as "stressed" in July 2009, and "pretty bad" during an August 2009 telepsychiatric consult.  He also reported at that time that he had not had any interest in anything since his return from Iraq.    

In terms of difficulty in establishing and maintaining work and personal relationships, the record is replete with evidence that supports this criterion.  The Veteran has repeatedly discussed his withdrawal from his wife and kids which the Veteran's wife attested to in a written statement in February 2010.  She said this began shortly after the Veteran's return from Iraq.  He was assessed at a February 2010 telepsychiatric consult as having continual emotional dulling.  A December 2009 psychiatric note indicates that he had difficulty dealing with stress both with his work and family.  He reported problems with his customers as early as July 2009 and reported in September 2010 that he no longer liked talking to his customers at work.  

The Veteran's GAF scores range from 50 to 65 for the period prior to November 19, 2010.  As is noted above, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers), and a GAF between 41 and 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  The Board finds that the Veteran's actual symptoms are most reflective of moderate symptoms and are indeed consistent with a 50 percent rating.

Notwithstanding the above supportive evidence, the Veteran has not been shown to satisfy all of the criteria for a 50 percent rating for the period prior to November 19, 2010.  In this regard, his speech has been noted to be essentially unremarkable, and his judgment has been intact.  In addition, he showed no signs of impairment or abstract thinking or difficulty in understanding complex commands.  However, keeping in mind that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified, the Board finds that the Veteran's service-connected psychiatric disability picture more closely approximates the criteria for a 50 percent rating than a 30 percent rating since the effective date of the grant of service connection on April 23, 2007.  This is most notable in his difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.21.  See also Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Consideration has also been given to a higher than 50 percent rating, to 70 percent, for the Veteran's PTSD, but the Board finds that such a rating is not warranted for the period prior to November 19, 2010.  While records show that the Veteran has had passive thoughts of suicide, he denied active ideation and said he would not do anything because of his family.  Moreover, he does not show symptoms such as obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  Also, for the period prior to November 19, 2010, the Veteran has remained employed in his own business.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's PTSD more nearly approximates the criteria and impairment warranting a 50 percent rating, but no higher, for the period prior to November 19, 2010.  38 C.F.R. § 4.7.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a rating higher than 50 percent must be granted to the extent indicated.  38 U.S.C.A. § 5107.

Rating in Excess of 70 percent from November 19, 2010 

Consideration of a total, 100 percent, schedular rating for the Veteran's PTSD has been considered from November 19, 2010.  However, the Veteran's actual symptoms as described in the evidence above do not meet the criteria for a 100 percent rating.  In this regard, the evidence does not show total occupational and social impairment or that the Veteran has any of the symptoms listed under the criteria for a 100 percent rating for total occupational and social impairment.  Specifically, the evidence consistently shows that the Veteran does not have symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior or persistent danger of hurting self or others.  At the November 2010 VA examination, the Veteran reported that he was working part time (25-30 hours) at his own seasonal lawn care business which he had had since 2000.  In terms of relationships, while there is obvious impairment in the Veteran's occupational and social relationships, he remains married to his wife of several years and lives with her, his grandfather, as well as their two children whom he said he helps with homework.  He also reported in November 2010 that he spends time with a friend who is a co-worker in his business and visits his mother once a month.  He was noted at the November 2010 VA examination to be generally oriented.  Thus, while the Veteran was also noted at the November 2010 examination to be shabbily dressed with poor hygiene, his ability to continue working and maintain some type of relationship with his family as well as a co-worker friend, and perform some activities of daily living, reflect that his symptoms do not more nearly approximate the total occupational and social impairment required for a 100 percent rating.

More importantly, neither the examination results nor the particular facts support a finding that approximates total impairment.  The Veteran's GAF score of 45 at the November 19, 2010, VA examination has been considered and is reflective of serious symptoms, or any serious impairment in social, occupational or school functioning, such as unable to keep a job.  However, the facts show that although the Veteran has reduced his hours, he retains his own business and employment.  

Accordingly, the preponderance of the evidence does not support a higher than 70 percent rating for the Veteran's PTSD for the period from November 19, 2010.  As such, the benefit-of-the-doubt doctrine is not for application and the claim for a rating higher than 70 percent for this period must be denied.  38 U.S.C.A. § 5107.

C.  Left Knee Strain

Facts

An August 2006 VA primary care clinic record assesses the Veteran as having chronic knee pain.  

At a VA examination in January 2008, the examiner noted that he was not given the Veteran's claims file to review, but did review his medical records.  The Veteran described his knee disability as progressively worse.  Regarding symptoms, there was no left knee deformity, giving way, instability, weakness, incoordination or speed of joint.  The Veteran did report pain, stiffness, and swelling at times.  He reported one episode of effusion and no locking episodes.  The condition was not noted to affect the motion of the joint or involve flare-ups of joint disease.  He denied use of an assistive device.  The Veteran had a normal gait and no abnormal weight bearing.  Findings of the left knee revealed mild crepitus with movement, no clicks, no snaps, no grinding and no instability.  There was also no patellar abnormality, no meniscus abnormality, no abnormal tendons or bursae, and no other knee abnormalities.  Range of motion on flexion was 0 to 130 degrees with no objective evidence of pain with active motion.  Left knee extension was normal to 0 degrees with no objective evidence of pain with active motion.  There was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  The Veteran reported that he had reduced his work with the cold weather and his knees did not hurt as much.  He said they were particularly painful when he is doing landscaping and heavy labor.  Knee x-rays were unremarkable.  He was noted to be working fulltime in his own landscaping business for the past 5 to 10 years and reported losing less than one week of work.  His knee disability was noted to significantly affect his occupation by way of pain and lifting and carrying problems.  The disability was also noted to have moderate to no effects on his activities of daily living.  

The Veteran was noted at a VA orthopedic clinic in February 2010 to have a relatively longstanding bilateral parapatellar discomfort.  He was noted to have injured his left knee (and right knee) which had become painful, favoring the left knee over a period of time.  He denied recent trauma, subluxation of the patella, catching, locking, giving way or swelling of the knees.  He reported a burning sensation and occasional giving way of the knees.  He denied frank subluxation or dislocation of the patellae.  Findings revealed full range of motion of both knees.  There was no effusion.  There was positive patellar compression with mild infrapatellar discomfort to palpation.  There was no gross collateral or cruciate instability.  McMurray's was negative and Lachman's was negative.  There was a negative apprehension test.  Sensory and motor exam were normal.  Range of motion was 0 to 130 degrees.  X-rays showed "patella alta bilaterally".  The Veteran was given an impression of chondromalacia of the patella with high riding patellae.  

A magnetic resonance imaging (MRI) report of the Veteran's knees in February 2010 revealed a normal appearing patella bilaterally.  

In April 2010, the Veteran was seen in a VA orthopedic clinic complaining of continued discomfort in both knees with the left worse than the right.  He denied any recent knee injuries.  He said a steroid injection lasted about three weeks before the pain resumed.  On examination there was full range of motion of both knees with no effusion.  There was positive patellar compression on the left with infrapetellar discomfort to palpation.  There was a negative apprehension test.  McMurray's was negative.  Lachman's was negative.  Drawer's test was negative.  There was no collateral instability.  Sensory and motor examination were normal.  He was diagnosed as having chondromalacia patella.  The examiner recommended repeat injection with Marcaine and Kenalog, Dolobid 500 mg, and to start Hyalgan injections in a month.  

VA orthopedic clinic outpatient records in May 2010 show that the Veteran had presented on two occasions for a series of Hyalgan injections of the knees.  He was diagnosed as having chondromalacia patella, both knees.  

The Veteran reported at a VA orthopedic clinic in August 2010 that his Hyalgan injections helped for approximately 4-5 weeks.  He also reported that approximately three weeks earlier he fell, contusing the left parapatellar region.  He complained of discomfort and burning in the parapatellar region of both knees.  A healing abrasion was seen on examination as well as mild swelling of the parapatellar region.  Range of motion was 0 to 120 degrees.  There was no gross instability and no joint line tenderness.  There was mild pain with patellar compression.  Lachman's was negative, and drawer test was negative.  McMurray's was also negative.  Sensory and motor exam were normal.  The Veteran was given an impression of chondromalacia of the patella.  The examiner renewed the Veteran's medication and said he felt that he had a contusion of the left parapetellar region and recurrence of his chondromalacia symptoms.  

The Veteran returned to a VA clinic in September 2010 for left knee pain.  He reported an indentation in his left knee since falling the previous week.  Findings showed that there was no edema of the left knee.  The examiner did palpate horizontal "indentation" over the anterior knee joint.  He gave an impression of left knee pain and recent left knee fall injury.

At a VA hearing before a Decision Review Officer in September 2010, the Veteran testified that he always has pain in his knee which he described as a burning sensation.  He said he has received shots in his knees from VA which helped for about a month, but then the pain came back.  He said he experiencing popping, cracking and stiffness in his joints, but the knee pain is what was bad.  He denied ever wearing a knee brace.  He said that after x-rays were taken he was told that he was fine, but that he knows there is something wrong with his knee.  

In November 2010, VA evaluated the Veteran for his left knee disability.  The examiner noted that he was not given the Veteran's claims file to review, but did review his medical records.  The Veteran said that following service he was given a "collagen shot" in 2010 which helped for about three to four weeks.  He said he was currently taking vicodin for pain (one and a half tablets three times a day).  He denied undergoing any surgery to the left knee.  Regarding symptoms, it was noted that there was no deformity, giving way, instability or incoordination, but there was stiffness and weakness.  There were also no episodes of subluxation or locking and no effusion.  Symptoms of inflammation, warmth, redness, swelling and tenderness were noted.  Joint motion of the left knee was not found to be affected and there were no flare-ups of joint disease.  There were also no episodes of incapacitating episodes of arthritis.  The Veteran estimated that he was able to walk a quarter of a mile and denied the use of assistive devices.  He had a normal gait and there was no evidence of abnormal weight bearing or bone loss.  

On examination the Veteran reported knee pain.  There was no crepitation, clicks, snaps, grinding or instability.  There was also no patellar abnormality, meniscus abnormality, abnormal tendons or other knee abnormalities.  Range of motion included flexion from 0 to 132 degrees and extension of 0 degrees.  There was no objective evidence of pain with active motion on the left side.  There was objective evidence of pain following repetitive motion, but no additional limitation after three repetitions of range of motion.  There was negative drawer's and McMurray's signs in each knee.  Additional findings revealed no effusion, redness, or lateral instability.  There were no alignment abnormalities and posture was normal.  Knee x-rays revealed a normal appearing patella bilaterally.  The Veteran was diagnosed as having uncomplicated left knee strain.  The examiner relayed the Veteran's claim of losing three months of seasonal lawn care work due to his left knee and back disabilities.  He also reported that the Veteran was claiming significant impact on employment because of knee pain, but that there was no functional impairment on the examination.  

Pertinent Law and Discussion

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion for the specific joint involved.  

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of flexion). 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  Also, with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.159.

Normal range of motion of the knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Instability of the knee is rated under Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Knee disabilities may also be rated under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263.  Under Diagnostic Code 5256, ratings of up to 60 percent are available for ankylosis of the knee.  Under Diagnostic Code 5258, a 20 percent rating may be assigned for dislocation of the semilunar cartilage, with frequent episodes of "locking", pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent rating may be assigned for symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5262, ratings of 10, 20, and 30 percent, respectively, can be assigned for malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability.  If there is nonunion of the tibia and fibula, with loose motion requiring a brace, a 40 percent rating is assigned.  Finally, Diagnostic Code 5263 provides a single 10 percent rating for genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.

VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both limitation of motion due to arthritis and instability, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  The basis for this opinion was that the applicable rating criteria, "suggest that those Codes apply either to different disabilities or to different manifestations of the same disability..." VAOPGCPREC 23-97.  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under Code 5257 to warrant a separate rating for arthritis based on X- ray findings and limitation of motion, limitation of motion under Code 5260 or Code 5261 need not be compensable but must at least meet the criteria for a zero percent rating. VA's General Counsel further explained that, if a veteran has a disability rating under Code 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.  

The Veteran has been assigned a 10 percent evaluation under Code 5260.  This evaluation contemplates perarticular pathology productive of painful motion.  It is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation there must be the functional equivalent of limitation of flexion to 30 degrees.  Separate evaluation could be assigned for limitation of extension, instability or subluxation.

Considering the evidence of record in light of the above-noted criteria, the Board finds that the Veteran's left knee disability is appropriately rated as 10 percent disabling under the limitation of motion code and does not warrant a higher evaluation, even when functional loss is considered due to symptoms such as pain. This is so based on the actual limitation of motion findings that the Veteran demonstrated with respect to the left knee during the pendency of this appeal, to include near normal range of motion findings of 0 to 130 degrees in January 2008, 0 to 130 degrees in February 2010, "full range of motion" noted in April 2010, and 0 to 120 degrees in August 2010.  See 38 C.F.R. § 4.71a, Plate I.  While the Veteran did not demonstrate objective evidence of painful motion on range of motion, he did demonstrate objective evidence of pain on repetitive motion at the November 2010 VA examination.  In addition, various VA outpatient records reflect the Veteran's complaints of left knee pain.  The fact that some (albeit, only slight) limitation of flexion is shown, together with the Veteran's complaints of continued pain and objective evidence of pain on repetitive motion, leads the Board to find that the level of impairment resulting from the Veteran's left knee disability is comparable to painful motion of the left knee, for which a 10 percent evaluation has been appropriately assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  A higher than 10 percent evaluation for painful motion in the left knee is simply not warranted in view of the slight degree of actual limitation of flexion demonstrated.  Nothing in the lay or medical evidence suggest the functional equivalent of limitation of flexion greater than 45 degrees.

The Board also has considered the VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004, where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  This, however, does not apply to the Veteran's case given that he has not demonstrated or claimed any limitation of motion on extension.  Rather, the Veteran is being assigned a 10 percent rating under Code 5260 in recognition of the fact that there is some limitation of motion with pain.  

The evidence also does not support a separate rating under Code 5257 for recurrent left knee subluxation or lateral instability.  Although the Veteran has complained in February 2010 that his left knee periodically gives way, there is no objective evidence of this or of subluxation.  Rather, VA findings in January 2008 April 2010, August 2010 and November 2010 all reveal that there was no instability of the left knee and findings in February 2010 and November 2010 revealed no subluxation.  In addition, the Veteran reported that he does not wear a left knee brace or assistive device.  The Veteran is competent to report that he has giving way of the knee.  However, the Board finds that the reported medical findings prepared by skilled professionals showing no instability are more probative and credible than his lay statements.  Thus, the evidence does not meet the criteria under Code 5257 for a compensable rating and therefore a separate rating under this code is not warranted.  38 C.F.R. § 4.71a.  VAOPGCPREC 9-98.

Regarding Code 5258, the Veteran does not have dislocation of semi-lunar cartilage nor is an analogous rating warranted under this code.  The Veteran denied dislocation and locking at the VA examinations and outpatient clinic visits.  Although he reported having one episode of effusion in January 2008, there was no joint effusion noted during evaluations in February 2010 and November 2010.  Moreover, the criteria under this code are conjunctive.  In other words, all the criteria must be met.  There has been no evidence of frequent episodes of locking.  Thus, even if the Veteran had effusion on one occasion, as there is no evidence of frequent episodes of locking, a higher rating cannot be afforded under this code.  Accordingly, the Board finds that the evidence does not meet the criteria under Code 5258 for a compensable rating.  38 C.F.R. § 4.71a.

Moreover, in the absence of evidence of disability comparable to ankylosis or impairment of the tibia or fibula, Diagnostic Codes 5256 or 5262, respectively, are not applicable.

For the reasons articulated, the preponderance of the evidence is against the claim for a rating higher than 10 percent for left knee strain.  38 U.S.C.A. § 5107(b).  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings under Fenderson v. West, 12 Vet. App. 119, 126-27 (1999), was appropriate.

D. Extraschedular Consideration

The only remaining issue is whether referral for extraschedular consideration is warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD and left knee strain are fully contemplated by the applicable rating criteria.  The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's PTSD with left knee strain are contemplated by the ratings, which take account of both the individual symptoms and the overall impairment caused by the PTSD and left knee disability.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for PTSD is not warranted.  In any event, in terms of employment, the Veteran reports that he does not like to talk to his customers due to his PTSD symptomatology and instead has a coworker do this, and has difficulty lifting and carrying things at work due to his left knee strain.  At the November 2010 joint examination, the Veteran reported that he lost 3 months of seasonal lawn care work due to his knee and back disability, and that his left knee strain significantly effected his employment.  However, the November 2010 VA examiner remarked that the Veteran had no functional impairment of the left knee at that time.  In light of this and the examination findings of record, the Board does not find that there is marked interference with the Veteran's employment due to his service-connected PTSD and left knee strain disabilities, i.e., beyond that contemplated by the assigned ratings, or frequent hospitalization.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

Finally, under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the record shows that the Veteran is presently working.  He reported at the November 2010 VA examination that he works between 25 to 30 hours a week in his own landscaping business which he has owned since 2000.  Consequently, the Board finds there is no implicit claim for a TDIU at this time.  Furthermore, the RO invited the Veteran to file a claim for a TDIU if he was not employed due solely to his service connected disabilities in a letter dated in June 2012, and enclosed an application for a TDIU (VA Form 21-8940).


ORDER

Entitlement to an increased rating of 50 percent, but no higher, for service-connected PTSD is granted from the date of the grant of service connection on April 23, 2007, to November 19, 2010, subject to controlling regulations applicable to the payment of monetary benefits. 

Entitlement to a rating in excess of 70 percent for PTSD from November 19, 2010, is denied.  

Entitlement to a rating higher than 10 percent for left knee strain is denied.


REMAND

In April 2012, the Veteran filed a claim for intervertebral disc syndrome which he claimed was secondary to his service-connected lumbar strain.  Although the RO informed the Veteran in writing in June 2012 that it was not accepting this claim, the Board finds that it is a valid claim and is inextricably intertwined with the pending claim for a rating higher than 10 percent for lumbar strain.  See e.g. Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

Accordingly, a determination with respect to the Veteran's claim for a rating higher than 10 percent for lumbar strain must be deferred pending the RO's adjudication of the claim for invertebral disc syndrome, claimed as secondary to lumbar strain.  Once this latter issue is adjudicated, appropriate action should be taken with respect to the increased rating issue.  

Accordingly, the case is REMANDED for the following action:

After adjudicating the claim for service connection for intervertebral disc syndrome, claimed as secondary to service-connected lumbar strain, and conducting any development deemed appropriate regarding that claim, the Veteran's claim for a rating in excess of 10 percent for lumbar strain should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond before the claims file is returned to the Board for further appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


